Citation Nr: 1143982	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for osteoarthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1981 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Historically, a Notice of Disagreement (NOD) was received in June 2005 to a February 2005 rating action denying ratings in excess of 10 percent for service-connected cervical spine strain and for tendonitis and degenerative joint disease (DJD) of the left shoulder.  After a December 2006 Statement of the Case (SOC) was issued, the appeal was perfected by filing VA Form 9 in February 2007.  However, in April 2007 the Veteran formally, and in writing, withdrew that appeal as to both issues.  See 38 C.F.R. § 20.204(c) (2011).  

Following the May 2006 rating decision which is appealed, a December 2006 rating decision granted service connection for neuralgia of the left upper extremity and granted service connection for post-traumatic stress disorder (PTSD) with depression and anxiety.  Subsequently, a  September 2007 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and granted basic eligibility to Dependent's Educational Assistance (DEA).  However, a November 2008 rating decision terminated the TDIU rating and, at the same time, assigned a 100 percent schedular rating for PTSD with depression and anxiety.  

In the September 2011 Informal Hearing Presentation the Veteran's representative indicated that the Veteran had had a loss of consciousness at the time of an inservice vehicular accident in 1982, and possibly at the time of a later injury in 1983.  Although the representative noted that Veteran is now service-connected for PTSD with depression and anxiety (which is assigned a 100 percent schedular rating), there was a possibility that he might have concurrent traumatic brain injury (TBI) and an evaluation to determine whether the Veteran had residuals of a TBI was requested.  

Since it does appear that the Veteran and his representative are formally stating that the Veteran has or are claiming service connection for residuals of an inservice TBI, this matter is referred to the RO for consideration.  


FINDINGS OF FACT

Osteoarthritis of the lumbar spine was not present during service and is not shown until many years after service discharge and is not etiologically related, caused by or the result of or aggravated by the service-connected cervical spine strain or other service-connected disorders, alone or in combination.


CONCLUSION OF LAW

Osteoarthritis of the lumbar spine was not incurred in or aggravated by active service nor did it manifest to a compensable degree within one year after service discharge nor is it proximately due to or aggravated by a service-connected disorder or service-connected disorders.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in July 2005, prior to the initial adjudication in May 2006.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  

In March 2006, prior to the December 2007 SOC, VA provided the Veteran notice pertinent to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed.Cir. 2007) (an SOC is a readjudication of a claim); Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  Accordingly, any timing defect as to the notice was remedied and results in no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records (STRs) have been obtained and are on file, as are his VA medical records.  He declined the opportunity to testify at a personal hearing.   The RO has also obtained private clinical records.  Also on file are records from the Social Security Administration (SSA) in conjunction with the Veteran's claim for disability benefits.  

The Veteran was afforded a VA examination for the purpose of determining whether the claimed condition was related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006).  

The service representative has challenged that adequacy of the official examination in January 2006 and the VA medical opinion obtained thereafter, stating that there was no reference in the opinion to the Veteran's vehicular accident injury during service in 1982 when he had low back pain, the subsequent multiple complaints of back pain during service, and mistakenly stated that the Veteran was a veteran of Desert Storm, all of which suggested that the Veteran's claim files and STRs had not been reviewed prior to rendering a medical opinion.  

In Sickels v. Shinseki, No. 2010-7140, slip op. at 4 (Fed. Cir. May 6, 2011); cited as 643 F.3d 1362 (Fed.Cir.), 

The Federal Circuit held that VA will address the adequacy of a VA examination or medical opinion if challenged.  Sickels v. Shinseki, No. 2010-7140, slip op. at 4 (Fed. Cir. May 6, 2011); cited as 643 F.3d 1362 (Fed.Cir.) (citing Rizzo v. Shinseki, 580 F.3d 1288, 1291 (2009)).  

Here, there is no challenge to the qualifications or competence of the examiner that conducted the January 2006 official examination or the physician that rendered the subsequent medical opinion in this case. 

As to the allegation that the examiner and opinion provider did not specifically reference the Veteran's inservice injuries and treatment, it had been held that a medical examiner may not ignored the appellant's lay assertions that he had sustained a back injury during service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of inservice injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").  

The physician that conducted the January 2006 official examination apparently did not have the Veteran's claim file or other VA medical records available for review.  However, that physician did not render a nexus medical opinion.  While he did incorrectly state that the Veteran had combat experience in the Persian Gulf War, he also correctly reported the Veteran's inclusive dates of peacetime military service.  Moreover, there is nothing in the record, nor is it contended, that the Veteran sustained a back injury in combat (since he served in peacetime) and there is nothing in the record or in the subsequent medical opinion which suggests that this incorrect notation as to combat duty in the Persian Gulf War in any way affects the opinion which was subsequently obtained or the outcome of this case.  Moreover, the notation of putative combat experience would appear to have been based upon a history related by Veteran at that time which is similar to the contents of his 2005 letter in which he reported having been in the Persian Gulf at a time when it was a hot zone.  Further, the examination was limited but, as noted by the examiner, this was due to poor cooperation on the part of the Veteran.  

On the other hand, the physician that rendered the nexus opinion stated that he had reviewed the Veteran's VA (CPRS) medical records.  Also, from the comments made by this VA Chief of Neurosurgery it is clear that he had the claims files available for review.  Specifically, that physician made reference to the January 2006 official examination and described it as having "thoroughly evaluated" the Veteran.  Moreover, the VA Chief of Neurosurgery referred to prior claims within the claim files and identified that by specific dates.  Significantly, the VA Chief of Neurosurgery did not deny that the Veteran had had inservice injury and inservice treatment.  In fact, the history of inservice injury and treatment was specifically noted in the opinion request to the VA Chief of Neurosurgery.  He also, in his opinion, indicated that the current lumbar osteoarthritis was very unlikely to be associated with any previous lumbar strains or his previous injury.  

It is clear that despite the Veteran's inservice injuries and treatment, the VA Chief of Neurosurgery, after reviewing the Veteran's VA medical records and the claim files, placed greater emphasis on the degree of osteoarthritis in the Veteran's lumbar spine which in 2006, more than twenty years after discharge from the Veteran's military service, was no more than mere early arthritis consistent with the Veteran's age and the aging process.  

A medical opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)); see also Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  Such is the case here.  

Additionally, in the Informal Hearing Presentation presented the Veteran's service representative cites several putative medical sources from the Internet.  As to this, the Board has reviewed the information provided at those websites but finds nothing which would affect the outcome of this case.  In other words, the information provided at those websites is not specific enough to the facts of this case to have an impact on the outcome.  For instance, none of the websites included information about distinguishing osteoarthritis due to trauma from arthritis due to the aging process, which is a key element in this case.  See Herlehy v. Brown, 4 Vet. App. 122, 123 (1993) (Medical treatises about risk factors in general "do not rebut a specific opinion provided about a specific patient under a specific set of facts where the opinion does not appear to be inconsistent with the general proposition.").  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

The STRs show that in June 1982 the Veteran reported having pain in the lower quadrant of his back due to a car accident.  He had been hospitalized for a three days but X-rays had been negative.  He had been released with a prescription of Motrin.  After hospital discharge, it was noted that he had had pain and muscle spasm.  The assessment was post-traumatic low back pain.  On evaluation almost a week after hospital discharge he had, on examination, painful motion and tenderness.  The assessment was musculoskeletal back pain, and it was noted that he was slightly over-reactive to palpation.  On June 22, 1982, he was re-evaluated for limitation of duty and on examination he had full range of motion of the back, straight leg raising was negative, knee and ankle reflexes were 2/2, and his motor signs were grossly intact.  The assessment was a lumbosacral strain.  He was fit for full duty.  

In June 1983 the Veteran reported having had low back pain for 1 year, related to a prior vehicular accident.  He denied localizing neurologic signs.  After a negative examination, the assessment was a mild muscle strain.  

In July 1983 the Veteran complained of severe back pain after a gate came off its' hinge and hit him in the back, across the shoulder blades.  He had soreness on palpation of the left trapezius muscle.  The assessment was a muscle spasm, post trauma.  Throughout the remainder of 1983 he complained of pain in the upper back and cervical spine.  In December 1983 it was noted that he had no complaints referable to the low back.  

An undated X-ray of the thoracolumbar spine was within normal limits.  

In April 1984 it was noted that following the Veteran's auto accident in May 1982 and trauma to the neck and shoulder in July 1983 he had had chronic low back pain.  He had been on long-term use of Motrin without relief and had had subjective findings only.  Upon further assessment it was reported that his pain had been in the upper back, with radiation of pain to the low back.  

June 1984 the Veteran was seen for a follow-up for pain in his neck and low back.  On June 18, 1984 his chart was reviewed and it was reported that he had had good orthopedic and neurologic work-ups.  It was felt that he was without objective findings to support his subjective complaints.  He was fit for full duty.  Another physician agreed.  There was no need for further medical evaluation.  However, later in June 1984 the Veteran again complained of pain in the neck and upper back, as well as the left arm.  In August 1984 it was reported that he had subjective finding of neck and back pain.  In September 1984 his complaints included paresthesia in both lower extremities.  After an examination the assessment was low back tenderness with subjective symptoms only.  

In November 1984 the Veteran's July 1984 injury was related and he complained of pain in the neck and upper back, but reported that his low back was now starting to bother him.  In December 1984 he had some mild complaints of low back pain.  In April 1985 he complained of recurrent low back pain.  On examination his back seemed to be within normal limits. He had full range of motion with mild pain at all aspects. The assessment was low back of unknown etiology.  Later that month it was reported that heat packs had helped alleviate his back pain.  

The July 1985 examination for service separation found that the Veteran's spine, lower extremities, neurologic systems were normal.  

VA outpatient treatment (VAOPT) records show that the Veteran was treated for a right tibial fracture in October 2000 which was incurred when, while walking, he was struck by a vehicle.  An X-ray of his pelvis in October 2000 revealed lower sacral coccygeal spina bifida occulta.  

Records from the SSA in conjunction with the Veteran's claim for disability benefits, include a March 2002 letter from the Veteran's attorney which stated that VA records of February 2001 show that the Veteran sustained a right tibial plateau fracture in October 2000 and the fracture had been slow to heal, as shown by X-rays of June 2001 which revealed delayed union of a right tibia-fibular fracture, as a result of which the Veteran continued to experience pain in the right lower extremity, especially with weight-bearing.  

In a 2005 letter the Veteran stated that in 1983 he had been aboard a naval ship in the Persian Gulf which, at that time, was a hot zone with a threat of war with Iran looming.  

On official examination in January 2006 it was noted that the Veteran had served four years in the U.S. Navy, form August 1981 to July 1985.  It was also reported that he had participated in combat activity during the Persian Gulf War.  The Veteran reported that during military service he had injured his back when a gate fell on him.  He stated that he was knocked unconscious and since then he had had neck, shoulder, and back problems.  The examiner indicated that there had been a diagnosis of degenerative back disease.  The Veteran reported that it had existed since 1982.  He had the following symptoms in his low back, stiffness, weakness, and episodes of numbness and tingling in his legs.  The pain was located in the low back and traveled down his right leg, and consisted of an aching, sticking, burning, and sharp pain with episodes of tingling, numbness, and muscle spasm.  The symptoms were elicited by physical activity and could also come on spontaneously.  They were relieved by medication, Oxycodone, and a TENS unit.  He also wore a back brace.  His functional ability during episodes of severe pain consisted only of complete bedrest.  His symptoms had caused reduced activity and at times he resorted to complete bedrest, with medications and a TENS unit.  

On physical examination the Veteran denied having bowel, bladder or erectile dysfunction.  The Veteran's posture and gait were normal.  Upon inspection his spine was normal and symmetric.  Visual curvatures of the spine appeared normal.  It was again noted that he reported having pain radiate down his right leg.  There was no evidence of muscle spasm or palpable tenderness.  Straight leg raising test was positive on the right and on the left.  There was no ankylosis.  Lumbar flexion was to only 45 degrees and lateral bending, to the right and to the left, were to only 5 degrees with pain occurring at the limits of the measured motion.  Testing of extension and rotation were not recorded.  It was noted that rotation was not attempted due to the Veteran's complaints of pain.  There was additional limitation by pain, fatigue, and lack of endurance after repetitive use and during flare-ups.  There was no evidence of intervertebral disc syndrome (IVDS) or of chronic and permanent nerve root involvement.  A neurological evaluation was limited by poor cooperation by the Veteran.  Motor and sensory functions were poorly assessed due to the poor cooperation, but sensory function appeared to be intact.  Knee and ankle reflexes were 2+, bilaterally.  The examiner again noted that "[t]his examination was limited by poor cooperation by the [V]eteran stating that he was in extreme pain that prevented his participation in range of motion of activities and aspects of the examination."  

X-rays revealed early osetoarthritic change of the lumbosacral spine at L4-5.  After the examination and X-rays, the pertinent diagnoses were osteoarthritis of the lumbar spine at L4-5 and no findings of IVDS on examination.  

In April 2006 the case was sent for an opinion.  In the opinion request it was noted that the Veteran had recently been diagnosed upon examination in January 2006, with osteoarthritis of the lumbar spine at L4-5.  During service the Veteran had had a gate fall on his shoulders and upper back and had also been involved in a motor vehicle accident, and he had been diagnosed with several lumbar strains during service with normal X-rays and only subjective findings noted.  His discharge examination had noted that his spine was normal.  An opinion was requested as to whether the current L4-5 osteoarthritis was at least as likely as not related to injury during military service.  It was noted that the Veteran did not need to be examined unless deemed necessary.  

Based upon this opinion request, a VA Chief of Neurosurgery at the Durham, VA Medical Center, who was also a Professor of Neurosurgery at Duke UniversityMedical Center, rendered an opinion, the report of which states: 

I have reviewed the available, pertinent records regarding [the Veteran] including those in CPRS.  There are no radiographic studies for review, but a report dated 1/31/06 indicated 'Early osetoarthritic change of the lumbosacral spine at the L4/5 level'.  He was also recently thoroughly evaluated [at the time of the official examination] on 1/31/06 for this issue.  In reviewing previous claims (particularly 3/22/05 and prior) there was no mention of lumbar problems, but rather upper back and cervical strain, due to the injury previously incurred to the shoulder and neck. 

The current exam indicated no evidence of lumbar clinical problems, other than subjective, diffuse pain without localization.  The radiographic findings are consistent with his age, as such early osteoarthritis changes are ubiquitous in the population by the age of 40, and these changes are very unlikely to be related to any previous injury.  

In summary, the current L4/5 early osteoarthritis is very unlikely to be associated with any previous lumbar strains or his previous injury, and is most likely associated with his age as a spontaneously occurring medical condition.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

To establish the presence of a chronic disease, or chronic residuals of injury, during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or a chronic disease (listed at 38 C.F.R. § 3.309 within a presumptive period at 38 C.F.R. § 3.307) or chronic injury residuals are established during service permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestations will permit service connection, i.e., not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Thus, if chronicity during service or an applicable presumptive period is not established, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Veteran is service-connected for PTSD with depression and anxiety, rated 100 percent disabling; pseudofolliculitis barbae, rated 30 percent; cervical spine strain, rated 30 percent; tendonitis and DJD of the left shoulder, rated 20 percent; and neuralgia of the left upper extremity (associated with left shoulder tendonitis and DJD).  The records also show that he has diabetes mellitus, for which service connection is not in effect. 

Spina bifida occulta is a "congenital cleft of spinal column."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  "Spina bifida occulta, a congenital condition, is noncompensable under applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992).  VA X-rays in 2000, years after service discharge revealed the presence of sacral coggygeal spina bifida occulta.  As noted above, this is a congenital condition which, absent aggravation is not compesenable.  Significantly, there is no evidence, medical or lay, that there was an increase in the severity of this pre-existing congenital condition, nor is it otherwise contended.  

It is contended that the inservice injury that gave rise to the Veteran's service-connected cervical spine strain also resulted in an injury to his low back that caused his current osteoarthritis of the lumbar spine.  However, the STRs are negative for osteoarthritis of the lumbar spine.  It is undisputed that the earliest evidence of any kind, medical or lay, as to osteoarthritis of the lumbar spine post-dates the Veteran's discharge from active service by several decades.  

Beginning decades after service, X-rays have demonstrated that the Veteran has arthritis of the lumbar spine.  Thus, the Board must assess the competency and credibility of lay statements regarding inservice or continuous postservice symptomatology. 

As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Factor relative to credibility include the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having had trauma during service as well as having had symptoms of low back disability during and after service but, in the absence of radiological studies, he is not competent to attest that he had arthritis of any kind, e.g., osteoarthritis or traumatic arthritis of the lumbar spine or to the medical etiology of any arthritis he now has.  

The Board does not doubt the credibility of the Veteran with respect to his having sustained the trauma inservice that cause his currently service-connected cervical spine strain.  38 U.S.C.A. § 1154(a) requires due consideration be given to all pertinent medical and lay evidence, even in cases not involving combat injury.  While the Board concedes that the Veteran sustained an injury that caused his service-connected cervical spine strain, even assuming that at that time he also injured his low back, this is not the same as trauma which resulted in chronic residual disability, including osteoarthritis of the lumbar spine. 

That is to say, the Board declines to equate the inservice injury to the cervical spine during service with injury of the lumbar spine which resulted in the development of osteoarthritis.  Although the Veteran did sustain an injury of the cervical spine during service, this does not automatically mean there was also an injury of the lumbar spine caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was sustained a spinal injury during service, the Board rejects the notion that that same injury also resulted in injury of the lumbar spine which caused the development of the current osteoarthritis that is not radiologically documented until decades after service.  

The VA Chief Neurosurgeon opined that the lumbar osteoarthritis is unrelated to the Veteran's military service, and multiple injuries and complaints during service, primarily due to the passage of time without corroborating evidence of pathology.  As noted above, this is only one factor, and may not be the determinative factor, in assessing credibility.  Another factor is that, as noted, by the VA Chief Neurosurgeon audiologist, the examination at service discharge revealed the Veteran's spine was normal.  

The Veteran's belief and statement of the onset of chronic osteoarthritis beginning during service cannot be given significant probative weight when it is considered with the opinion of the VA Chief Neurosurgeon that the relatively mild degree of arthritis now present is simply more consistent with the aging process.  

Also, to the extent that the Veteran asserts continuity, here, the evidence of continuity fails not because of the lack of medical documentation but because the assertion of continuity are not credible since even during service his subjective complaints were not in keeping with objective clinical findings, a thoracolumbar X-ray wsa within normal limits, and because when he was examined for service separation his spine was normal.  

Overall, the fact that the Veteran's inservice subjective complaints were not in keeping with objective clinical findings, his having a normal spine on service separation examination, negative inservice X-rays, and the absence of documented complaints or treatment for decades following military discharge are, together, more probative than the Veteran's current recollection as to symptoms experienced in the distant past, particularly in light of the medical opinion on file that the current arthritis is more consistent with the aging process.  Therefore, continuity has not here been established, either through the competent medical evidence or through his statements. 

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or testified that he was given a diagnosis during service of arthritis of the lumbar spine or of any diagnosis of lumber arthritis within one year of service discharge in 1985 of arthritis of the lumbar spine (the 2nd circumstance under Jandreau).  

Accordingly, little probative value can be given to the histories related by the Veteran, even assuming his inservice trauma(s), of his continuously having had symptoms of low back pathology, including osteoarthritis, which are of service origin.  

As to the circumstance of the Veteran's description of symptoms supported by a later diagnosis of inservice incurrence low back pathology, including osteoarthritis, or manifestation of osteoarthritis within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau), there is no such diagnosis of record.   

Rather, the only medical opinion on file addressing whether the current lumbar osteoarthritis is related to inservice trauma is negative and does not support the claim.  This opinion stands unrebutted.  

Contrasting the Veteran's lay history with the negative VA medical opinion, the Board finds that VA medical opinion to be more persuasive for the reasons stated above.  Consequently, little probative value can be given to the histories related by the Veteran, despite his inservice trauma, of his continuously having had osteoarthritis of the lumbar spine which is of service origin.  

In sum, the Board is persuaded that the opinion of the VA Chief Neurosurgeon is more persuasive.  Thus, the Board concludes that the Veteran's current lumbar osteoarthritis is in keeping with the opinion of the VA Chief Neurosurgeon and is unrelated to military service.   

The Board has also considered whether service connection for osteoarthritis of the lumbar spine is warranted on a presumptive basis.  Under 38 C.F.R. § 3.309(a), osteoarthritis, is a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  Such is not the case here.  As the evidence of record fails to establish any clinical manifestations of lumbar osteoarthritis manifest to a degree of 10 percent or more within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

Also, there is no evidence of record which indicates that the Veteran's service-connected disabilities, alone or in combination, in any way caused or aggravated the Veteran's current lumbar osteoarthritis.  

Accordingly, service connection for osteoarthritis of the lumbar spine is not warranted.  This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  


ORDER

Service connection for osteoarthritis of the lumbar spine is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


